Exhibit 10.9

 

CHINA COMMERCIAL CREDIT INC.

UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEETS

(in thousands, except per share amount)

 

   May 31, 2018    

CCCR



   Pro Forma adjustments   Notes 

Pro Forma

     unaudited             ASSETS                Cash and cash equivalents 
$2,676   $(821)  (a)(b)   1,855  Restricted cash   10    (10)  (a)   -  Notes
receivable   16    (16)  (a)   -  Loan receivable, net   4,918    (4,918)  (a) 
 -  Interest receivable   58    (58)  (a)   -  Property and equipment, net 
 2,021    (15)  (a)   2,006  Other assets   44    (28)  (a)   16  Total assets 
$9,743   $(5,866)     $3,877                      LIABILITIES AND SHAREHOLDERS’
(DEFICIT) EQUITY                   Liabilities                   Deposit
payable  $271   $(271)  (a)  $-  Accrual for financial guarantee services 
 9,884    (9,884)  (a)   -  Other current liabilities   95    (95)  (a)   - 
Subscription for private placements   -    -       -  Due to a related party 
 382    (382)  (a)   -  Income tax payable   342    (342)  (a)   -  Other
noncurrent liabilities   261    -       261  Total liabilities   11,235  
$(10,974)      261                      Shareholders' Equity                  
Common Stock   20    -       20  Subscription receivable   (1)   1   (a)   - 
Additional paid-in capital   71,773    (44,064)  (a)   27,669  Statutory
reserve   5,442    (5,442)  (a)   -  Due from a non-controlling shareholder 
 (1,114)   1,114   (a)   -  Accumulated other comprehensive income   4,323  
 (4,693)  (a)   (370) (Accumulated deficit)/Retained earnings   (81,895) 
 58,192   (c)   (23,703) Total Shareholders’ (Deficit)/Equity   (1,492) 
 5,108       3,616  Total Liabilities and Shareholders’ (Deficit)/Equity 
$9,743   $(5,866)     $3,877 

 

 1 

 

 

CHINA COMMERCIAL CREDIT INC.

UNAUDITED PRO FORMA CONDENSED COMBINED INCOME STATEMENTS

FOR THE FIVE MONTHS ENDED MAY 31, 2018

(in thousands, except per share amount)

  

   For the five months ended May 31, 2018    

CCCR 

   Pro Forma adjustments   Notes 

Pro Forma

     unaudited             Net interest and fee income  $149   $(101)  (d)  $48 
Reversal of provision for loan losses and financial lease losses   330    (330) 
(d)   -  Provision for financial guarantee services   (104)   (104)  (d)   - 
Net revenue   375    (327)      48                      Non-interest expenses 
                 Salaries and employee surcharge   (154)   32   (d)   (122)
Rental expenses   (19)   7   (d)   (12) Changes in fair value of noncurrent
liabilities   (148)   -       (148) Other operating expense   (786)   111   (d) 
 (675) Total non-interest expenses   (1,107)   150       (957)                
    Loss before income taxes   (732)   (177)      (909)                    
Income tax expense   -    -       -                      Net loss  $(732) 
$(177)     $(909) Loss per Share- Basic and Diluted   (0.037)   -       (0.046)
Weighted Average Shares Outstanding-Basic and Diluted   19,835    -     
 19,835 

 

 2 

 

 

CHINA COMMERCIAL CREDIT INC.

UNAUDITED PRO FORMA CONDENSED COMBINED INCOME STATEMENTS

FOR THE YEAR ENDED DECEMBER 31, 2017

(in thousands, except per share amount)

  

   For the year ended December 31, 2017    

CCCR

   Pro Forma adjustments   Notes 

Pro Forma

                   Net interest and fee income  $404   $(369)  (d)  $35 
Provision for loan losses and financial lease losses   (3,055)   3,055   (d) 
 -  Commission and fees on financial guarantee services   3    (3)  (d)   - 
Provision for financial guarantee services   (2,839)   2,839   (d)   -  Net
revenue   (5,487)   5,522       35                      Non-interest expenses 
                 Salaries and employee surcharge   (959)   168   (d)   (791)
Rental expenses   (58)   28   (d)   (30) Business taxes and surcharge   (6) 
 6   (d)   -  Legal and consulting expenses relating to acquisition   (2,750) 
 -       (2,750) Changes in fair value of noncurrent liabilities   (266)   -  
    (266) Other operating expense   (1,174)   716   (d)   (458) Total
non-interest expenses   (5,213)   918       (4,295) Loss before income taxes 
 (10,700)   (6,440)      (4,260)                     Income tax expense   -  
 -       -                      Net loss  $(10,700)  $(6,440)     $(4,260) Loss
per Share- Basic and Diluted   (0.598)   -       (0.238) Weighted Average Shares
Outstanding-Basic and Diluted   17,894    -       17,894 

 



 3 

 

 

NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION

(in thousands, except per share amount) 

 

  (a) These adjustments reflect the elimination of assets and liabilities
attributable to CCCR International Investment Ltd. (“Disposal Group”).   (b)
This adjustment reflects the receipt of cash consideration at the closing of the
transaction of US$500,000, after reduction for transaction costs and cash, as of
May 31, 2018.   (c) This adjustment reflects the gain on the transaction based
on the net assets as of May 31, 2018. This estimated gain has not been reflected
in the Pro Forma Consolidated Statements of Operations as it is considered to be
nonrecurring in nature. No adjustment has been made to the sale proceeds to give
effect to any potential post-closing adjustment under the terms of the
agreement.   (d) These adjustments reflect the elimination of Disposal Group
operating revenues and costs.   (e)

During the period from March  31, 2018 to the closing date, the Company raised
capital of US$3.3 million to support its luxury car leasing services which just
started up in May 2018. As of May 31, 2018, the Company purchased luxury cars at
the cost of US$2.0 million.

 

The Company earned approximately US$48,000 from the luxury car leasing services
for the period since the inception of luxury car leasing service through May 31,
2018. As of May 31, 2018, the Company had a net asset of US$3.6  million.

 



 4 

 